DETAILED ACTION
This is the Office action based on the 16434843 application filed June 7, 2019, and in response to applicant’s argument/remark filed on January 18, 2022.  Claims 1-10, 13, 15-16 and 18 are currently pending and have been considered below. Applicant’s cancellation of claims 11-12, 14, 17 and 19 acknowledged.  
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 5 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession react with each other in the chamber afterwards.
Claims 2-4, 6-10, 13, 15-16 and 18 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1 or 5.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-10 and 13-15 rejected under 35 U.S.C. 103 as obvious over Lill et al. (U.S. PGPub. No. 20160196984), hereinafter “Lill’, in view of Ganguly et al. (U.S. PGPub. No. 20110061812), hereinafter “Ganguly”, in view of Kwon et al. (U.S. PGPub. No. 20190027373), hereinafter “Kwon”, and Cheng et al. (U.S. PGPub. No. 20110115023), hereinafter “Cheng”: --Claims 1, 2, 3, 4, 9, 12: Lill teaches a method of etching a substrate comprising silicon oxide and germanium oxide, comprising placing the substrate in a process chamber; contact the substrate with a compound comprising one or more OH group ([0007]), wherein the compound may be an alcohol that is adsorbed to the surface of the silicon oxide to form a modified silicon oxide surface ([0009)) ;
flowing anhydrous HF into the chamber, wherein the anhydrous HF reacts with the modified silicon oxide surface ([0007]).
        Lill further teaches that the substrate comprises an IC device ([0003]), but is silent about a size of the via or a contact hole.
        Ganguly teaches a method for selectively etching silicon oxide from a FinFET ([0085]), comprising providing a substrate 1200, the substrate 1200 may comprise a silicon nitride layer 1208 and a silicon oxide layer 1206 ([(0087-0088], Fig. 11A); oxidizing a material layer 1202 and the silicon nitride layer 1208 to form a silicon oxide layer 1214, then selectively etching the silicon oxide layer 1214 with respect to the silicon nitride layer 1208 (Fig. 11B, [0089-0090]), wherein the selectively etching the 
        Kwon, also directed to a method of selectively etching silicon oxide with respect to silicon nitride using a mixture comprising HF at 0 to -30°C, teaches that the mixture comprises HF and IPA would enable the etching with high selectivity ((0018-0019, 0041- 0045)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to the method described by Ganguly and Kwon in the invention of Lill because Lill is silent about the IC device, and Ganguly and Kwon teaches that to use such method to etch a FinFET device with high selectivity.
        Ganguly is silent about the dimension of the FinFET.
        Cheng teaches that a FinFET may have a width about 3-100 nm and a height about 10-100 nm ([0011]), wherein the FinFET may be trimmed by using an oxidation then HF etching ([0029]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Lill modified by Ganguly and Kwon to reduce a width of the FinFET in the invention of Cheng because Lill and Ganguly teach that the oxidation and etching step may be performed cyclically to trim a thickness from a FinFET structure to enable a sub- 
--Claim 10: Ganguly teaches that the etching may be performed with a pressure 1 mTorr- 10 Torr ([0154)).
--Claim 13: Ganguly further teaches to purge the chamber between the etching and the oxidation ([0211, 0218)).
--Claim 14: Ganguly further discloses the oxide layer may be etched by using NH3 and HF ([0260)).
--Claim 15: Ganguly further discloses the oxidation may comprise NHs ([0046]). Since the oxidation is performed at about 1 mTorr- 10 Torr ([0153]), the chamber is inevitably evacuated.
Claims 5, 7-8 and 16-18 rejected under 35 U.S.C. 103 as obvious over Kao et al. (U.S. PGPub. No. 20190165112), hereinafter “Kao”, in view of Pollet et al. (U.S. PGPub. No. 20170084720), hereinafter “Pollet”:
--Claim 1: Kao teaches a method of forming a spacer layer, comprising
forming a low-k gate spacer layer 88 on a fin (Fig. 2A), wherein the low-k gate spacer layer 88 comprises silicon oxycarbide ([0027]) that has a concentration of nitrogen in the range 0 to about 3 at. % ([0014]), wherein the low-k gate spacer layer 88 comprises a 
etching the low-k gate spacer layer 88 by using a RIE process ([0031], Fig. 3A).
        Kao is silent about the process conditions of the RIE process.
        Pollet teaches a RIE process for etching a gate spacer layer ([0001-0008]), wherein the gate spacer layer may comprise SIOCN ([0068, 0092, 0118]), wherein the RIE process comprises supplying a HF gas to etch the gate spacer layer ([0143]). Pollet further teaches that if the gate spacer layer comprise SiO2, then a hydroxyl group needs to be added in gaseous phase, wherein the hydroxyl group may comprise water, methanol, IPA, etc. ([0145]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Pollet to etch the spacer layer in the invention of Kao because Kao is silent about the process conditions of the RIE process, and Pollet teaches such method may 
--Claims 7, 8: Kao further teaches that the SIOCN may have a C concentration 0-30 at.%. ([0027)). --Claim 16: Pollet further teaches that the etching is repeated until a final thickness is obtained ([0110]).
--Claims 17, 18: Pollet further teaches to modify the SiOCN layer by using NHs3 and purge the chamber ([0069)).

Claim 6 rejected under 35 U.S.C. 103 as obvious over Kao in view of Pollet as applied to claim 5, and further in view of Cheng:
--Claim 6: Kao further teaches that the spacer layer is formed over a FinFET device, but is silent about the size of the FinFET.
        Cheng teaches that a FinFET may have a width about 3-100 nm and a height about 10-100 nm ([0011]), wherein the FinFET may be trimmed by using an oxidation then HF etching ([0029]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Kao modified by Pollet to etch the spacer layer of the FinFET in the invention of Cheng because but Kao teaches that the spacer layer is formed over a FinFET 
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered as follows:--Regarding Applicant’s argument that one of skill in the art would interpret paragraphs 0041-0043 in the specification as “(b)oth the HF gas and OH-containing gas are supplied "in a post-mix state," meaning that the two gases are not mixed before reaching the chamber, but rather mixed with each other afterwards”,  this argument is not persuasive.  As explained above, while the specification defines the “post-mix state” as a state in which the HF gas and the OH-containing gas are supplied in a state in which they are not mixed with each other in a gas supply part such as a gas supply pipe, a shower head or the like before reaching the chamber, it does not teach that the HF gas and the OH-containing gas mix with each other afterward.  Rather, it clearly teaches against mixing the gases prior to the etching reaction by first supplying only the OH-containing gas to adsorb onto the surface of the substrate, then supplying the HF gas to react with the adsorbed OH-containing gas for the etching reaction.  There is no gas mixing occurs since all of the OH-containing gas molecules are already adsorbed onto the substrate.  However, for the purpose of examining it is assumed that the above limitation is intended to mean the HF gas and the OH-containing gas react with each 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713